OPINION — AG — ** PUBLIC RECORD — INSPECTION — JAIL REGISTER ** THE JAIL REGISTER, POLICE BLOTTER AND RECORDED ELECTRONIC TRANSACTIONS WITH THE POLICE DEPARTMENT ARE IN GENERAL SUBJECT TO THE PROVISIONS OF THE OPEN RECORDS ACT, 51 O.S. 24 [51-24] ; HOWEVER, WITH RESPECT TO THE POLICE BLOTTER, SUCH A CONCLUSION IS BASED UPON THE DEFINITION OF POLICE BLOTTER AS PROVIDED IN THIS OPINION. WHETHER SUCH A DEFINITION IS APPLICABLE TO A GIVEN POLICE BLOTTER IS A QUESTION OF FACT, WHICH MUST BE EXAMINED ON A CASE BY CASE BASIS. MOREOVER, TO THE EFFECT SUCH RECORDS MAY CONTAIN INFORMATION THAT IS REQUIRED BY LAW TO BE KEPT SECRET, SUCH INFORMATION MUST FIRST BE DELETED FROM THE OTHERWISE DISCLOSABLE RECORD. (PRIVACY AND SECURITY, CRIMINAL HISTORIES, CRIMINAL RECORDS, INSPECTION, POLICE, LAW ENFORCEMENT) CITE: 10 O.S. 1125 [10-1125], 51 O.S. 24 [51-24] 57 O.S. 48 [57-48], 57 O.S. 49 [57-49], 60 O.S. 178 [60-178] [60-178](D), 74 O.S. 1501.5 [74-1501.5] (RICHARD MILDREN)